                     1    MORGAN, LEWIS & BOCKIUS LLP
                          Colin C. West, Bar No. 184095
                     2    colin.west@morganlewis.com
                          Thomas F. Gede, Bar No. 99295
                     3    tom.gede@morganlewis.com
                          One Market
                     4    Spear Street Tower
                          San Francisco, California 94105-1596
                     5    Telephone: +1.415.442.1000
                          Facsimile: +1.415.442.1001
                     6
                          Attorneys for Plaintiffs
                     7    Marie Diane Aranda and Yolanda Lisa Fontanilla
                     8                                    UNITED STATES DISTRICT COURT
                     9                                  EASTERN DISTRICT OF CALIFORNIA
                    10

                    11    Marie Diane Aranda and Yolanda Lisa                    2:19-cv-00613-JAM-KJN
                          Fontanilla,
                    12                                                           ORDER GRANTING PLAINTIFFS’
                                                   Plaintiffs,                   REQUEST TO SEAL
                    13
                                           v.                                    Hon. John A. Mendez
                    14                                                           Date: June 18, 2019
                          TARA KATUK MAC LEAN SWEENEY,                           Time: 1:30 p.m.
                    15    United States Assistant Secretary of Interior –        Courtroom: 6
                          Indian Affairs; UNITED STATES BUREAU
                    16    OF INDIAN AFFAIRS; CAROL ROGERS-
                          DAVIS, Chairperson, Secretarial Election
                    17    Board, Central California Agency; TROY
                          BURDICK, Superintendent, Central California
                    18    Agency, U.S. Bureau of Indian Affairs; AMY
                          DUTSCHKE, Regional Director, Pacific
                    19    Region, U.S. Bureau of Indian Affairs,
                    20                             Defendants.
                    21

                    22

                    23                          ORDER GRANTING PLAINTIFFS’ REQUEST TO SEAL

                    24             Before this Court is Plaintiffs’ Request to Seal Portions of the Declaration of Chadd

                    25    Everone in Support of the Motion for a Preliminary Injunction. Specifically, Plaintiffs have

                    26    requested to seal Exhibit B to the Declaration of Chadd Everone (the “Exhibit”), which is a 144

                    27    page document consisting of individual, single page genealogical forms submitted to the BIA.

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                              [PROPOSED] ORDER
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                                       2:19-CV-00613-JAM-KJN
                         DB2/ 36619534.1
                     1             The Court, having considered Plaintiffs’ Request to Seal and the unredacted version of the
                     2    Exhibit finds that:
                     3             (1)     The Exhibit contains sensitive, personally identifiable information that is proper
                     4                     for sealing under Federal Rule of Civil Procedure 5.2(a);
                     5             (2)     The Exhibit should be sealed in its entirety, in compliance with Federal Rule of
                     6                     Civil Procedure 5.2(d);
                     7             The Request is therefore GRANTED.
                     8

                     9    IT IS SO ORDERED.
                    10

                    11    Dated: 5/22/2019                                           /s/ John A. Mendez______________
                    12                                                              Hon. John A. Mendez
                                                                                    United States District Court Judge
                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                                [PROPOSED] ORDER
 ATTORNEYS AT LAW
                         DB2/ 36619534.1
                                                                             2                           2:19-CV-00613-JAM-KJN
  SAN FRANCISCO
